DETAILED ACTION
This office action is responsive to communication filed on April 7, 2021.
Drawings
The objection to the Drawings is hereby removed in view of Applicant’s response.
Allowable Subject Matter
Claims 1-3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the prior art of record does not teach nor reasonably suggest that if the grating ratio d is d=0.5, the preset phase difference ω is: 0< ω <360˚ and ω ≠180˚; if the grating ratio d is 0<d<0.5, the preset phase difference ω is: 0< ω <d*360˚ or (1-d)*360˚ < ω <360˚; if the grating ratio d is 0.5<d<1, the preset phase difference ω is: 0< ω <(1-d)*360˚ or d*360˚ < ω < 360˚, in combination with the other elements recited in claim 1.

	Claims 2, 3 and 6-8 are allowed as depending from an allowed claim 1.

	Consider claim 9, the prior art of record does not teach nor reasonably suggest that if the grating ratio d is d=0.5, the preset phase difference ω is: 0< ω <360˚ and ω ≠180˚; if the grating ratio d is 0<d<0.5, the preset phase difference ω is: 0< ω <d*360˚ or (1-d)*360˚ < ω <360˚; if the grating ratio d is 0.5<d<1, the preset phase difference ω is: 0< ω <(1-d)*360˚ or d*360˚ < ω < 360˚, in combination with the other elements recited in claim 9.

	Claim 10-15 are allowed for the reasons provided on pages 14-16 of the Office Action filed January 15, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696